DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR101346414(B1)) as cited in IDS dated 2/21/20 with citations from machine translation provided with this Office Action.
Regarding claim 1, Kim discloses  a cathode for lithium secondary batteries (positive electrode 100, [0046], Fig. 1) comprising: a current collector([0046]); a cathode active material layer formed on at least one surface of the current collector([0048]); and a gel polymer electrolyte coating layer formed on a  surface of the cathode active material layer opposite the current collector(gel polymer electrolyte 300 [0046], Fig. 1), wherein the cathode active material layer comprises an active material, a conductive material, and a binder([0046]), and

Regarding claim 2, Kim discloses all of the claim limitations as set forth above. Kim further discloses  the amine-based compound comprises two or more amino groups([0025]).
Regarding claim 3, Kim discloses all of the claim limitations as set forth above. Kim further discloses the epoxy compound comprises two or more epoxy groups([0026]).
Regarding claim 4, Kim discloses all of the claim limitations as set forth above. Kim further discloses the amine-based compound comprises at least one selected from the group consisting of diethylene triamine (DETA), triethylene tetramine (TETA) ([0025]).
Regarding claim 5, Kim discloses all of the claim limitations as set forth above. Kim further discloses the epoxy compound comprises at least one selected from the group consisting of trimethylolpropane trighycidyl ether (TMPTGE), trimethylolpropane diglycidyl ether, ethylene glycol diglycidyl ether, propylene glycol diglycidyl ether, diglycidyl ether, triglycidyl ether,  N,N-diglycidyl-4-glycidyloxyaniline, 3,4-epoxycyclohexyimethyl-3’,4’-epoxycyclohexane carboxylate, and 1,4-butanediol diglycidyl ether([0026]).
Regarding claim 7, Kim discloses all of the claim limitations as set forth above. Kim further discloses the gel polymer electrolyte coating layer has a composition comprising comprises a composition comprising an electrolyte solution solvent and a lithium salt in the gel polymer([0023]).
Regarding claim 12, Kim discloses all of the claim limitations as set forth above. Kim discloses a lithium secondary battery ([0046]) comprising: the cathode defined in claim .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346414(B1)) as cited in IDS dated 2/21/20 with citations from machine translation provided with this Office Action as applied to claim 1 above.
Regarding claim 6, Kim discloses all of the claim limitations as set forth above. Kim discloses it is important that the electrolyte is uniformly impregnated in the injected electrode of the semi-finished product because the electrolyte is injected into the semi-finished cell and then crosslinked ([0094]) but does not explicitly disclose the gel polymer electrolyte coating layer has a thickness of 0.1 um to 5 um.
It would have been obvious to one of ordinary skill in the art to provide  gel polymer electrolyte coating layer has a thickness of 0.1 um to 5 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
8.	Claim 8   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346414(B1)) as cited in IDS dated 2/21/20 with citations from machine translation provided with this Office Action as applied to claims 1 and 7 above.
Regarding claim 8, Kim discloses all of the claim limitations as set forth above. Kim discloses the total content of the amine based curing agent and the epoxy compound is preferably contained in an amount of 1 to 10% by weight based on the gel polymer electrolyte ([0036]) and the organic electrolyte may further include a functional additive preferably added in an amount of 0.5 wt% or more and less than 20 wt% based on the gel polymer electrolyte ([0044]) but does not explicitly disclose the electrolyte solution solvent present in the gel polymer electrolyte coating layer in an amount of 10% by weight to 60% by weight, based on a total weight of the gel polymer electrolyte coating layer.
.
9.	Claims 9-11   is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2002/0015893) as cited in IDS dated 9/25/20 in view of Lee et al. (KR20140089450(A)) as cited in IDS dated 2/21/20 with citations from machine translation provided with this Office Action.
Regarding claim 9, Noh discloses a method of manufacturing a cathode for lithium secondary batteries([0019]), comprising: preparing a gel polymer precursor solution in which an amine-based compound, an epoxy compound, and an electrolyte solution solvent are mixed ([0027]-[0033]); providing a current collector having a cathode active material layer formed on at least one surface thereof([0037], Example 1), and the mixture is injected into the case ([0042]) and thermally curing the coated gel polymer precursor solution to form a gel polymer electrolyte coating layer([0034]) but does not disclose coating the gel polymer precursor solution on a surface of the cathode active material layer opposite the current collector.
Lee teaches modification of a lithium metal electrode includes a step of coating the lithium metal with a polymer gel precursor solution in which an amine curing agent, an epoxy compound and an organic electrolyte solution are mixed, then curing (abstract). Lee teaches the surface modified lithium metal electrode can be easily manufactured by directly coating the lithium metal with a composition containing an amine based curing agent and an epoxy 
It would have been obvious to one of ordinary skill in the art to modify the method of Noh with coating the gel polymer precursor solution on a surface of the active material layer opposite the current collector as taught by Lee as applying a known technique to a known device ready for improvement to yield predictable results. MPEP 2143.
Regarding claim 10, modified Noh discloses all of the claim limitations as set forth above. Modified Noh discloses  during the mixing step, the ratio of the total weight of prepolymer for forming epoxy resin and amine to the total weight of the lithium salt and the inorganic solvent in the range of 1:1 to 1:20(Noh [0033]) which overlaps the claim range of
 total content of the amine-based compound and the epoxy compound in the gel polymer precursor solution is in a range of 40 parts by weight to 90 parts by weight, based on a total of 100 parts by weight of the gel polymer precursor solution, thus reading on the limitation.
	Modified Noh is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 11, modified Noh discloses all of the claim limitations as set forth above. Modified Noh further discloses the thermal curing is performed at a temperature of  70 to 200°C (Noh [0034]) which overlaps the claim range of 25 °C to 90 °C, thus reading on the limitation.
Modified Noh is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case .
10.	Claim 13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346414(B1)) as cited in IDS dated 2/21/20 with citations from machine translation provided with this Office Action as applied to claims 1 and 12 above in view of Noh (US 2002/0015893) as cited in IDS dated 9/25/20.
Regarding claim 13, Kim discloses all of the claim limitations as set forth above. Kim discloses active material of the positive electrode is lithium transition metal oxides and are not particularly limited ([0048]) but does not explicitly disclose  the cathode comprises sulfur. 
	Noh teaches a lithium battery including an electrode assembly having a cathode, and anode and a separator interposed between the cathode and the anode, a gel-state electrolyte solution having a crosslinking product of prepolymer for forming epoxy resin and amine, a lithium salt and an organic solvent, and a case accommodating the electrode assembly and the electrolyte solution(abstract).  Noh teaches lithium composite oxide such as LiCoO 2, or a sulfur compound such as active sulfur or organic sulfur may be used as the cathode active material ([0038]).
	It would have been obvious to one of ordinary skill in the art to provide in the battery of Kim, the cathode comprises sulfur as taught by Noh as art recognized equivalence for the same purpose (i.e., cathode active materials). See MPEP 2144.06 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724